RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4072-18T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.E.,1

          Defendant-Appellant,

and

C.H.,

     Defendant.
_____________________________

IN THE KINSHIP MATTER OF
J.E., a minor,

     Respondent.
______________________________

                   Submitted October 19, 2020 – Decided October 30, 2020


1
     To protect the parties' privacy rights, we use initials. R. 1:38-3(d)(12).
            Before Judges Rothstadt and Mayer.

            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Cape May County,
            Docket No. FL-05-0012-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Victor E. Ramos, Assistant Deputy Public
            Defender, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Donna Arons, Assistant Attorney General,
            of counsel; Cynthia Phillips, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant S.E. appeals from a February 25, 2019 order, which established

kinship legal guardianship as the best permanency plan for defendant's sixteen-

year old daughter, J.E. We find no merit to defendant's arguments and affirm

substantially for the thorough and detailed reasons expressed in Judge Julio L.

Mendez's January 22, 2019 oral decision on the record and his February 7, 2019

written memorandum of decision.

      This action commenced in 2015 when J.E. was removed from defendant's

care and custody by the Division of Child Protection and Permanency (Division)

                                                                       A-4072-18T1



                                      2
for a fourth time since J.E. was born. After an evidentiary hearing held over the

course of two non-consecutive days, Judge Mendez approved the Division's plan

of kinship legal guardianship with the child's paternal grandparents, finding it

was not in the J.E.'s best interests to be reunified with defendant.

      The Division's case worker testified defendant's chronic substance abuse,

domestic violence history, mental health issues, employment instability, and

lack of stable housing prevented reunification with J.E. According to the case

worker, the Division referred defendant to various services to address these

issues, including psychological evaluations, substance abuse evaluations and

treatment, domestic violence counseling, supervised visitation, parenting

classes, and drug testing. Defendant's compliance with the Division's efforts

was sometimes successful, but her participation was sporadic, and she failed to

engage in many of the offered services.

      Three separate psychological professionals evaluated defendant, and each

concluded J.E.'s best interest would not be served by reunification. Bonding

evaluations conducted between J.E. and her paternal grandparents found there

was a strong parental bond, and J.E. would be significantly harmed by severing

that relationship. On the other hand, the bonding evaluations between defendant



                                                                         A-4072-18T1



                                        3
and J.E. concluded the child would suffer no severe and enduring harm if that

relationship was ended.

      The judge found the Division's expert, Dr. Alan Lee, Psy.D, credible based

on his candid responses to questioning during the trial. He further determined

Dr. Lee was believable because his testimony was consistent with the

documentary evidence. Judge Mendez also interviewed J.E. in camera and

concluded J.E. "felt like she was in the middle of this litigation," and was "very

cautious not to say anything hurtful during the interview" about her mother or

paternal grandparents.    In evaluating defendant's testimony, Judge Mendez

determined defendant was not credible "due to the lack of consistency in her

testimony and her inability to sufficiently support any of the statements she

made while testifying."

      Judge Mendez found all four prongs of the kinship legal guardianship

statute, N.J.S.A. 3B:12A-6(d), were satisfied and awarded custody of J.E. to the

paternal grandparents.2 In accordance with the second prong, based on the

expert evidence, the judge concluded defendant's ability to change in the


2
 In awarding kinship legal guardianship, the judge determined adoption of J.E.
was not feasible or likely. He also considered J.E.'s expressed interest in
maintaining a relationship with defendant.


                                                                          A-4072-18T1



                                        4
foreseeable future was unlikely. N.J.S.A. 3B:12A-6(d)(2).3 In analyzing the

third prong, Judge Mendez determined the Division exercised reasonable efforts

on multiple occasions to reunify J.E. and defendant by providing "vast amounts

of supportive services to try to correct the circumstances with led to [J.E.] being

removed from [defendant's] custody" but those efforts were unsuccessful.

N.J.S.A. 3B:12A-6(d)(3). In assessing the fourth prong, Judge Mendez found

kinship legal guardianship was in J.E.'s best interests because defendant lacked

the ability to parent the child at the time of the trial and into the foreseeable

future and the child was in the care of her loving and supportive paternal

grandparents who were unwilling to adopt her. N.J.S.A. 3B:12A-6(d)(4).

      Judge Mendez entered a kinship legal guardianship order on February 25,

2019, which allowed defendant visitation with J.E. one weekday night from 2:30

p.m. until 6:00 p.m., or as otherwise agreed upon by defendant, J.E., and the

paternal grandparents. The judge noted that the order remains in effect until the

child reaches the age of eighteen or when the child is no longer continuously

enrolled in high school, whichever event occurs later.




3
  On appeal, defendant did not challenge the judge's findings under the first
prong of the kinship legal guardianship statute. N.J.S.A. 3B:12A-6(d)(1).
                                                                           A-4072-18T1



                                        5
      On appeal, defendant contends the evidence did not support the second,

third, and fourth prongs of the statute. We disagree.

      Defendant did not offer any evidence that reunification with J.E. was in

the child's best interests. She failed to do so based on the uncontroverted

evidence adduced at the trial. 4 Judge Mendez's detailed findings and credibility

determinations are entitled to deference because they are based on substantial

credible evidence stemming from the judge's ability to see and hear the

witnesses. N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 552

(2014); Cesare v. Cesare, 154 N.J. 394, 412-13 (1998).

      We are satisfied that Judge Mendez's decision, awarding kinship legal
guardianship of J.E. to the paternal grandparents, is amply supported on this
record, which included meticulous and comprehensive reports and opinions
offered by the Division's experts. The experts noted the child bonded with her
paternal grandparents for the five years she has been in their care and was
excelling in school. In addition, the Division provided resources to defendant
in an effort to reunify mother and daughter but, sadly, defendant was
unsuccessful in achieving the skills necessary to care for her child.
      Affirmed.




4
  While defendant testified at trial, she failed to proffer any countervailing
expert testimony.
                                                                         A-4072-18T1



                                        6